Dissenting Opinion by Spaulding, J.:
Appellant contends that the officers’ failure to announce their purpose prior to forceful entry rendered the warrants illegal and the evidence seized inadmissible.1
The first case in which the Supreme Court squarely considered the question of announcement and unlawful entry was Miller v. United States, 357 U.S. 301, 78 S. Ct. 1190 (1958). William Miller and Bessie Byrd were dealers in narcotics, and Byrd’s brother was one of their peddlers. Following the arrest of Byrd’s brother, police officers went to Byrd’s and Miller’s Washington apartment to arrest them. One officer knocked and, upon the inquiry from within — “Who’s there?” — replied in a low voice, “Police”. Miller then opened the door slightly, saw the officers, and attempted to close it. One officer immediately grabbed the door and forced it open. Once inside, Miller and Byrd were arrested and marked informant money was found.
The Court concluded the validity of Miller’s arrest was determined “by reference to the law of the District *42of Columbia.” The criteria of the local rule of arrests were found to be “identical with those embodied in 18 U.S.A. §8109, which deals with entry to execute a search warrant.”2 Id. at 306.
According to Justice Brennan, the local rule seemed “to require notice in the form of an express announcement by the officers of their purpose for demanding admission.” He noted the burden of making an express announcement was “certainly slight” and that “a few more words by the officers would have satisfied the requirement in this case.” He concluded that under the circumstances in Miller, the absence of announcement of purpose made the entry and arrest unlawful and the evidence seized illegal.
The question of adequate announcement was confronted again in Ker v. California, 374 U.S. 23, 83 S. Ct. 1623 (1963). Having probable cause to arrest Ker for possession of narcotics, four California police officers used a passkey to enter his apartment. Ker was then arrested and marijuana found in the subsequent search. The Court sustained the conviction. The opinion first considered the proper standard applicable to the states under the Fourth and Fourteenth Amendments, an issue not decided in Mapp. The Court said the reasonableness of a search must be made according to the “fundamental criteria” of the Fourth Amendment but concluded: “The States are not thereby precluded from developing workable rules governing arrests, searches and seizures to meet ‘the practical demands of effective criminal investigation and law enforcement’ in the States, provided that those rules do not violate the constitutional proscription of unreasonable searches and seizures and the concomitant com*43mand that evidence so seized is inadmissible against one who has standing to complain”.
Regarding the method of entry, the Court noted the legality of arrests by state officers for Federal offenses had long been determined by reference to state law, when it is consistent with the Federal Constitution and concluded that “a fortiori, the lawfulness of [the] arrests by state officers . . . [was] to be determined by California law.” Section 844 of the California Penal Code permits forceful entry by officers into a dwelling to make an arrest after demanding admittance and explaining their purpose.3 In applying §844, the Court said: “Admittedly the officers did not comply with the terms of this statute since they entered quietly and without announcement, in order to prevent the destruction of contraband.” The Court noted, however, that “the criteria under California law clearly include an exception to the notice requirement where exigent circumstances are present” and concluded “. . . justification for the officers’ failure to give notice [was] uniquely present. In addition to the officers’ belief that Eer was in possession of narcotics, which could be quickly and easily destroyed, Eer’s furtive conduct in eluding them shortly before the arrest was ground for the belief that he might well have been expecting the police. We therefore hold that in the particular circumstances of this case the officers’ method of entry, sanctioned by the law of California, was not unreasonable under the standards of the Fourth Amendment as *44applied to the States through the Fourteenth Amendment.” Id. at 39-41.4
In the case at bar, the legality of the entry is to be judged according to Pennsylvania standards consistent ■with Fourth Amendment guarantees. Although a majority of states have specific announcement requirements in statutes substantially similar to California’s §844 and Federal §3109, Pennsylvania does not.
As recently as 1965, President Judge Ervin, speaking for this Court, stated: “It is not clear that Pennsylvania has a rule of announcement at all. See Com. v. Manduchi, 203 Pa. Superior Ct. 373, 198 A. 2d 613; but see United States ex rel. Manduchi v. Tracy, 233 F. Supp. 423 . . .” Commonwealth v. Ametrane, 205 Pa. Superior Ct. 567, 574, 210 A. 2d 902 (1965).5 After exhausting his state remedies, Manduchi initiated a Federal habeas corpus proceeding, United States ex rel. Manduchi v. Tracy, 233 F. Supp. 423 (E.D. Pa. 1964). In that case, Lancaster city detectives proceeded to pe*45titioner’s second floor apartment, armed with a search warrant for bookmaking equipment. The first officer knocked and heard a “ ‘scuffling noise’ inside the apartment (the noise was never more precisely described).” Id. at 425. Without announcing his authority and purpose and without waiting for a response, he broke open the door with a sledge hammer. Simultaneously, two other detectives entered by breaking a second door.
In deciding whether the entry “violated constitutional safeguards against unreasonable search and seizure,” the District court concluded: “Mapp did not furnish a definitive answer to the question whether a federal or state standard was to be applied in determining the reasonableness of a search, . . . but the more recent case of Ker v. California . . . did. The standard to he applied is federal . . . [In Ker] the problem, was regarded as one of constitutional dimension.” Id. at 425, 426. (Emphasis added.) The Court granted the habeas petition and ordered a new trial.
On appeal, the Court of Appeals for the Third Circuit affirmed, stressing that “. . . the evidence ... introduced at the Manduchi trial was not of the urgency that called for the immediate action of forcing entry without making known who was at the door and their purpose and of allowing the occupants the opportunity of opening the door peaceably.”6
Remaining doubt as to the existence of an announcement rule in Pennsylvania was dispelled in Commonwealth v. Ametrane, 422 Pa. 83, 221 A. 2d 296 (1966), where the Supreme Court of Pennsylvania recognized the authority of United States ex rel. Manduchi v. Tracy, supra, but distinguished the case on its facts. In Ametrane, two county detectives with search warrants and an arrest warrant, proceeded to defendant’s *46home. “As they approached the property, the detectives noticed defendant sitting at a window and observed him look in their direction.” Id. at 85. (Emphasis added.) One of the detectives knocked on the door, waited approximately one minute without. response, and knocked again. Still hearing nothing, the officers started to apply a crowbar when the defendant cried out, “Don’t break my door. I will let you in.” Defendant then admitted the detectives who identified themselves, read the warrants and began their search. A motion to suppress was dismissed and defendant convicted. The Superior Court affirmed the sentences and the Supreme Court also affirmed, concluding: “The conduct of the county detectives . . . did not violate the safeguards of the Fourth Amendment.” Id. at 87. In so deciding, the Court emphasized: “The testimony reveals that they were observed by defendant as they approached his door; that there was an interval of silence which lasted one minute following their first knock at the door; and that even before they were able to apply the crowbar the defendant opened the door. Under these circumstances, it is obvious that defendant knew their identity and purpose without a formal announcement. Furthermore, there was absent here the ‘forceful entry’ which confronted the Court in Ker. . . . Even the dissenters in Ker recognized that exceptions to the rule of announcement exist, inter alia, where the persons within already know of the officers’ authority and purpose or ‘where those within, made aware of the presence of someone outside (because, for example, there has been a knock at the door), are then engaged in activity which justifies the officers in the belief that an escape or the destruction of evidence is being attempted.’ 874 U.S. at 47. Certainly, if the instant case does not fall within the former exception, then the lengthy silence maintained by defendant after observing the officers and *47hearing their knock would justify the application of the latter exception to the present matter.” Id. at 87-8.7
In the instant case, Detectives MacCrory, Lee, Stewart, and Gibbons arrived at Newman’s home simultaneously by car. As the first three approached the front, Gibbons “covered the back.” MacCrory testified he was the first to reach the door. According to him, he knocked, announced they were police, and waited for the door to open. He then ordered Lee, who was carrying a sledge hammer, to break the lock. He stated that it was not “very long” before the door was broken down and that: “We were in in nothing flat.” Lee said: “. . . after he [MacCrory] announced police I announced it, we got no response, so I hit the door once with a sledge hammer and it flew open.” According to Lee, their entry “was a few seconds. . . . maybe within 20 seconds . . . after the first announcement.” Stewart testified: “I was the last man out of the car and I looked upstairs to the bedroom and I saw a man walking past the front window, the front bedroom.” When asked: “Did you see whether that man was looking out or not?” he replied: “No, I couldn’t tell.” MacCrory and Lee were unaware of Stewart’s observation. Stewart testified that by the time he reached the door, they “were getting ready to go into the building” and he did not communicate this observation to them. I, therefore, cannot agree with the majority that Newman “in all likelihood had seen and was aware of the fact that the car had stopped in front of the premises and that three detectives . . . passed therefrom across the sidewalk to his front door.”
Unlike Ametrane_, there is no indication that appellant knew of or could anticipate the officers’ arrival. The evidence shows no probability of peril to those in*48side or to the officers themselves and the planned presence of officers at both doors made an attempted escape highly improbable. There is no testimony that any of the officers believed evidence was being or might be destroyed if entry were delayed.
I would reverse and grant a new trial.
I dissent.
Hoffman, J., joins in this dissent.

 Evidence obtained by a search or seizure in violation of Constitutional standards is inadmissible in state courts. Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684 (1961).


 Section 3109 provides: “The officer may break open any outer or inner door or window of a house, or any part of a house, or anything therein, to execute a search warrant, if, after notice of his authority and purpose, he is refused admittance . . . .”


 Section 844 provides: “To make an arrest, ... in all eases a peace officer, may break open the door or window of the house in which the person to be arrested is, or in which . . . [he has] reasonable grounds for believing him to be, after having demanded admittance and explained the purpose for which admittance is desired.”


 Only four Justices took this view. Justice Hablan concurred in the result. Justice Brennan and three other Justices believed the “federal requirement of reasonableness contained in the Fourth Amendment was violated . . . because of the unannounced intrusion of the arresting officers . . . .” He stated that a search warrant could be validly executed without an announcement of authority and purpose: “(1) where the persons within already know of the officers’ authority and purpose, or (2) where the officers are justified in the belief that persons within are in imminent peril of bodily harm, or (3) where those within, made aware of the presence of someone outside (because, for example, there has been a knock at the door), are then engaged in activity which justifies the officers in the belief that an escape or the destruction of evidence is being attempted.”


 The late Judge Flood earlier said: “We find no Pennsylvania appellate eases which discuss or determine the circumstances under which police officers armed with a warrant may break into a private dwelling place without first announcing their purpose and giving the occupants a chance to admit them.” Commonwealth v. Manduchi, 203 Pa. Superior Ct. 373, 375, 198 A. 2d 613 (1964). (Allocatur denied 203 Pa. Superior Ct. xxxiii).


 United States ex rel. Manduchi v. Tracy, 350 F. 2d 658, 662 (3d Cir. 1965), cert. denied, 382 U.S. 943 (1965).


 Justice Roberts concurred in the result but expressed no view regarding tbe announcement rule because there was no “breaking”. Justices Musmaetno and Eagen dissented.